Name: Commission Regulation (EC) No 573/96 of 29 March 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the Agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  tariff policy
 Date Published: nan

 No L 80/54 fENl Official Journal of the European Communities 30 . 3 . 96 COMMISSION REGULATION (EC) No 573196 of 29 March 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the Agreements concluded during the Uruguay Round of multilateral trade negotiations Whereas Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the Agreements concluded during the Uruguay Round of multilateral trade negotiations (9), as amended by Regulation (EC) No 2916/95, provides in Article 5 that applications for import licences shall be submitted within a period of 10 days commencing on 1 April 1996; whereas the considerations set out above should equally lead to a postponement of this delay until such time as the quantities resulting from the Article XXIV.6 GATT negotiations have been finally established; whereas it is therefore necessary to amend Article 5 of the said Regulation; Whereas the measures provided for by this Regulation are in conformity with the opinions expressed by the Mana ­ gement Committee for Milk and Milk Products and the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 16, paragraph 4 thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975, on the common organization of the market in eggs (3), as last amended by Commission Regu ­ lation (EC) No 2916/95 (4), and in particular Article 6, paragraph 1 thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (*), as last amended by Regu ­ lation (EC) No 2916/95, and in particular Article 4, para ­ graph 1 thereof, Whereas Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (6), as last amended by Regulation (EC) No 388/96 O provides in Article 14 that licence applications in the framework of non-country-specific tariff quotas shall be lodged within the first 10 days of every quarterly period; Whereas the Agreements that are concluded by the Community in the framework of the Article XXIV.6 GATT negotiations (8), will result in a reduction of the quantities that may be imported under some of these quotas in the present quota year, whereas it is appropriate in order to avoid exceeding these quotas to postpone the date for submission of licence applications for the fourth quarter until such date as the quantities have been finally established; whereas it is therefore necessary to amend Article 14 of Regulation (EC) No 1600/95; HAS ADOPTED THIS REGULATION: Article 1 1 . The following sentence is added to Article 14 ( 1 ) of Regulation (EC) No 1600/95: 'However, for the quarter from 1 April to 30 June 1996, licence applications may only be submitted during the period of 10 days starting on 15 May.' 2 . The following sentence is added to Article 5 ( 1 ) of Regulation (EC) No 1474/95: 'However, for the quarter from 1 April to 30 June 1996, the licence applications may only be lodged during the period of 10 days starting on 15 May 1996.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 307, 20. 12 . 1995, p. 10 . (3) OJ No L 282, 1 . 11 . 1975, p. 49. ( «) OJ No L 305, 19 . 12. 1995, p. 49 . f5) OJ No L 282, 1 . 11 . 1975, p. 104. (&lt;) OJ No L 151 , 1 . 7. 1995, p. 12 . 0 OJ No L 53, 2. 3 . 1996, p. 12. (8) OJ No L 334, 20 . 12. 1995, p. 25 . 0 OJ No L 145, 29 . 6 . 1995, p. 19 . 30 . 3 . 96 EN Official Journal of the European Communities No L 80/55 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1996. For the Commission Franz FISCHLER Member of the Commission